United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                     November 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                          No. 04-30079


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                             versus


                          HIRAM GARCIA,
                                                Defendant-Appellant.

          *********************************************

                        Consolidated with


                          No. 04-30127



                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                             versus

                          JESSE VITELA,

                                                Defendant-Appellant.


         Appeals from the United States District Court
              for the Western District of Louisiana
                         (02-CR-50503-2)


Before BARKSDALE, GARZA, and DeMOSS, Circuit Judges.
PER CURIAM:*

     Hiram Garcia and Jesse Vitela pleaded guilty to, and were

convicted of, three counts:    conspiracy to possess with intent to

distribute controlled substances, in violation of 21 U.S.C. §

841(a)(1) and § 846; possession with intent to distribute powdered

cocaine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2;

and possession with intent to distribute marijuana, in violation of

21 U.S.C. § 841(a)(1) and 18 U.S. C. § 2.   Garcia and Vitela appeal

their convictions.

     Both contend incriminating evidence was seized during an

unconstitutional search of their vehicle.       In addition, Vitela

maintains:     his confession was unconstitutionally coerced because

he was detained outside the room in which Garcia was making a

statement; and, although Vitela had originally declined to give a

statement, this pressured Vitela to give one in order to defend

himself against any accusations Garcia might be making.

     For essentially the reasons stated by the magistrate judge in

his comprehensive and well-reasoned report and recommendation, as

adopted by the district court on 25 March 2003, the judgments are

                                                        AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.